Case 1:20-cv-00807-AJT-MSN Document 35 Filed 09/03/21 Page 1 of 24 PagelD# 1685

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA

Alexandria Division

Bryant Matthew Parker, )
Petitioner, )
)

ve ) 1:20cv807 (AJT/MSN)
)
Director, Virginia Dep’t of Corrections )
Respondent. )

MEMORANDUM OPINION

Bryant Matthew Parker has filed a petition for a writ of habeas corpus under 28 U.S.C.
§ 2254, challenging his conviction and sentence for malicious wounding, Va. Code § 18.2-51,
entered in the Circuit Court of Loudoun County, Virginia. Dkt. No. 1. Respondent has filed a
Motion to Dismiss and Rule 5 Answer, along with a supporting brief. Dkt. Nos. 19-22. Parker,
who is proceeding pro se, has received the notice required by Local Rule 7(K) and Roseboro v.

Garrison, 528 F.2d 309 (4th Cir. 1975), Dkt. No. 23, and he opposes respondent’s motion, Dkt.

 

No. 32. Because the state court rulings were not contrary to, or an unreasonable application of,
clearly established law, as determined by the Supreme Court of the United States, or based on an
unreasonable determination of the facts in light of the evidence presented, the § 2254 petition
will be dismissed.
I. Procedural History

Parker pleaded guilty to one count of malicious wounding for stabbing his estranged wife
twice after spending a night in her home. Resp’t Ex. 17, 18. Before pleading guilty on September
4, 2012, Parker was evaluated by Dr. Deem, from Loudoun County Mental Health, who found
that Parker was competent. Resp’t Ex. 2, at p. 8. Before sentencing, as well, Parker was

evaluated by another mental health professional, Dr. Rachel Schuchart, and her report was
Case 1:20-cv-00807-AJT-MSN Document 35 Filed 09/03/21 Page 2 of 24 PagelD# 1686

submitted to the sentencing court. Id. at pp. 2, 8. On October 4, 2013, the circuit judge imposed a

sentence of twenty years’ imprisonment, with four years suspended, and entered final judgment.

Resp’t Ex. 1. The trial court stayed Parker’s transfer to the Virginia Department of Corrections

for ninety days. Id. Parker did not initially file a direct appeal. Resp’t Ex. 5.

Parker filed a petition for a writ of habeas corpus in the Circuit Court of Loudoun County

on July 31, 2014. Resp’t Ex. 2. He raised the following six claims:

1. The Court, in violation of the 8th Amendment protection against cruel and
unusual punishment, abused its discretion in sentencing Parker to an active
sentence of 16 years.

2. Denial of Due Process when the prosecutor failed to prove his guilt.

3. Prosecutorial Misconduct in the prosecutor threatening, coercing, and
intimidating Parker into entering a guilty plea.

4, Ineffective assistance of counsel (Michael Harrington) for failing to impeach
the testimony of attending physician, Dr. Basiouny, at sentencing.

5. Ineffective assistance of counsel (Michael Harrington) for failing to impeach
the testimony of victim, Joyce Sowa, at sentencing.

6. Ineffective assistance of counsel (Michael Harrington) for failing to present

mitigating evidence to show that Parker suffered from diminished mental capacity
at the time of the offense.

On August 20, 2014, without leave from the circuit court, Parker filed an amendment to

the petition to add the following two claims of ineffective assistance of counsel:

7. (a) Ineffective assistance of counsel (Michael Harrington) for abandoning
Parker by failing to file his petition for appeal; and (b) ineffective assistance of
counsel (Chung Oh) for abandoning Parker by failing to file “any paperwork
necessary” for post-conviction relief.

Id. (internal footnotes omitted).
Case 1:20-cv-00807-AJT-MSN Document 35 Filed 09/03/21 Page 3 of 24 PagelD# 1687

On September 19, 2014, without leave from the circuit court, Parker filed a second

amendment to the petition to add the following five claims of ineffective assistance of counsel:

8. (a) Ineffective assistance of counsel (Robert Vernail and Thomas Mulrine) for
failing to follow Parker’s instructions; (b) ineffective assistance of counsel
(Robert Vernail) for failing to investigate various aspects of the crime;

(c) ineffective assistance of counsel (Robert Vernail) for advising Parker to accept
an open-ended plea agreement without informing him about the possibility of
geriatric parole and a diminished capacity defense; (d) ineffective assistance of
counsel (Robert Vernail) for allowing the introduction of the Victim Impact
Statement after a plea agreement was reached; and (e) ineffective assistance of
counsel (Robert Vernail) for failing to move to withdraw Parker’s plea.

On December 10, 2014, without leave from the circuit court, Parker filed a third

amendment to his petition to add the following twelve claims:

8. (f) the Commonwealth and Court did not seek the “ends of justice,” denied a
showing of “manifest injustice,” and carried out acts resulting in a “manifest
injustice;” (g) the Commonwealth violated Parker’s right to a timely mental
health evaluation after his arrest; (h) the Court failed to inquire whether Parker
had stopped taking his medications when he entered his guilty plea; (i) the Court
failed to inquire about his state of mind at the time of the offense; (j) the
Commonwealth coerced Parker’s guilty plea by intimidation and threats to punish
him with a greater crime; (k) Parker’s guilty plea was not knowing and voluntary;
(1) the Commonwealth did not prove all of the elements of the crime; (m) the
Commonwealth’s witness was not credible; (n) Parker’s guilty plea was the result
of prosecutorial vindictiveness in response to his desire to exercise his right to a
jury trial; (0) the trial judge was biased against Parker; (p) Parker’s sentence was
so grossly disproportionate to the degree of his offense that it constitutes cruel and
unusual punishment and a manifest injustice; (q) the clerk’s office refused to
provide Parker with his court documents.

The circuit court granted Parker leave to amend the petition on February 24, 2015, and

deemed filed the claims contained in the three motions to amend. Resp’t Ex. 6, at p. 2. Through

that order the circuit court also appointed David Hargett as counsel to represent Parker. Id.
Case 1:20-cv-00807-AJT-MSN Document 35 Filed 09/03/21 Page 4 of 24 PagelD# 1688

Respondent ultimately moved the circuit court to grant Parker relief on claim 7(a),
“admit[ting] that Parker was not allowed to exhaust his appellate remedies for reasons not
attributable to him.” Resp’t Ex. 5. The circuit court then ordered respondent to petition the Court
of Appeals of Virginia for Parker to seek a delayed appeal from the criminal judgment. Resp’t
Ex. 6. The Court of Appeals of Virginia granted Parker leave to apply for an appeal on May 19,
2016. Resp’t Ex. 7.

On appeal Parker argued that the trial court erred by accepting his guilty plea and by
imposing an active sentence exceeding the guidelines recommendation. Resp’t Ex. 14. The Court
of Appeals of Virginia rejected Parker’s claims on September 25, 2017. Id. For the claim
challenging Parker’s guilty plea, the appellate court concluded it was barred under Virginia
Supreme Court Rule 5A:18, which prohibits appellate claims for which no contemporaneous
objection was made in the trial court. Id. The appellate court also denied Parker’s claim related to
his sentence, concluding that the circuit court did not abuse its discretion. Id. A three-judge panel
for the Court of Appeals of Virginia denied Parker’s petition for review on November 30, 2017.
Rep’t Ex. 15. The Supreme Court of Virginia refused Parker’s petition for appeal on July 18,
2018. Resp’t Ex. 16.

After the Virginia Court of Appeals rejected his direct appeal, Parker—who still had
appointed counsel—moved pro se, and without leave of the court, to amend his state habeas
petition for a fourth time on May 29, 2018, and raised the following three new claims:

9. Ineffective assistance of counsel (Michael Harrington) for failing to move to
withdraw Parker’s guilty plea as Parker requested;

10. Denial of due process rights under the 5th, 6th, and 14th Amendments in that
this Court accepted Parker’s guilty plea even though it was not knowing,
voluntary, and intelligent;
Case 1:20-cv-00807-AJT-MSN Document 35 Filed 09/03/21 Page 5 of 24 PagelD# 1689

11. Denial of due process and equal protection rights under the 14th Amendment
in that this Court abused its discretion by ignoring mitigating evidence and
committing a mistake of law at sentencing.
Resp’t Ex. 2.
Parker, pro se, filed a fifth motion to amend his petition without leave from the court on

January 14, 2019, seeking to add the following two claims:

12. Denial of due process rights under the 14th Amendment in that this Court
ordered payment of restitution without proper notice.

13. Denial of due process rights under the 14th Amendment in that this Court
allowed prosecutorial misconduct and abuse of discretion.

The circuit court denied Parker’s fourth and fifth motions seeking to amend the state
habeas petition. Id. The circuit court concluded that the claims raised in these motions all could
have, and should have, been brought in 2014, when Parker filed his initial petition and first three
motions to amend. Id.

For the claims properly before the circuit court, each claim was denied on March 13,
2019. Id. Several claims were dismissed as inappropriate for review in habeas proceedings. Id.
The claims of ineffective assistance of counsel were dismissed on the ground that Parker could
not meet his burden under Strickland v. Washington, 466 U.S. 668 (1984). Id.

On June 12, 2019, Parker, who no longer retained appointed counsel, petitioned the
Supreme Court of Virginia to review the circuit court’s order, in which he raised the following
ten claims:

I. The Circuit Court of Loudoun County erred when it dismissed and denied Mr. Bryant

Matthew Parker’s writ of habeas corpus based on the trial court’s acceptance of a guilty

plea that was not knowing, voluntary, or intelligent in violation of the 5th, 6th, and 14th
Amendments to the United States Constitution;
Case 1:20-cv-00807-AJT-MSN Document 35 Filed 09/03/21 Page 6 of 24 PagelD# 1690

Il.

Ill.

IV.

VI.

The Circuit Court of Loudoun County erred when it denied and dismissed Mr. Parker’s
writ of habeas corpus when it found that the court did not abuse its discretion by ignoring
mitigation and evidence relating to Parker’s mental health history and background;

The Circuit Court of Loudoun County erred when it denied and dismissed Mr. Parker’s

writ of habeas corpus by finding that Mr. Robert Vernail rendered effective assistance of
counsel prior to and during and following Mr. Parker’s plea colloquy;

The Circuit Court of Loudoun County erred when it denied and dismissed Mr. Parker’s

writ of habeas corpus when it found that Mr. Michal Harrington rendered effective

assistance of counsel prior to, during, and following Mr. Parker’s sentencing hearing.
a. Counsel did not investigate Mr. Parker’s case;

b. Counsel did not discuss any sentencing strategy and did not discuss any
mitigation evidence;

c. Counsel did not deliver or discuss the pre-sentence report, nor did he review the
victim impact statement with Mr. Parker;

d. Counsel did not prepare Mr. Parker to testify;

e. Counsel only met with Mr. Parker briefly for 1 time from late July 2013 to
9-30-13 and reviewed nothing;

f. Counsel did not motion the trial court for an expert witness to testify concerning
Mr. Parker’s mitigating mental health issues;

g. Counsel did not contact . . . 20 or so witnesses he gave to Mr. Harrington;

h. Counsel did not object to Ms. Sowa-Parker’s illegal victim impact statement of
asking . . . to sentence Mr. Parker to 20 years in prison... ;

i. Counsel did not object to the prosecutions request for restitution, although he
did say on the record that he knew nothing about restitution;

j. Mr. Harrington abandoned him during a critical stage in the proceedings;

The Circuit Court of Loudoun County erred when it denied and dismissed Mr. Parker’s
writ of habeas corpus by finding that Mr. David B. Hargett rendered effective assistance
of counsel during the four (4) year period Mr. Hargett was assigned to assist Mr. Parker
in his habeas proceedings;

The Circuit Court of Loudoun County erred when it denied and dismissed Mr. Parker’s
fourth and fifth motions to amend{[] his original writ of habeas corpus by finding that the
Case 1:20-cv-00807-AJT-MSN Document 35 Filed 09/03/21 Page 7 of 24 PagelD# 1691

VIL.

VI.

IX.

trial court did not abuse its discretion, applying an improper application of Rule 1.8 of the
Supreme Court of Virginia;

The Circuit Court of Loudoun County erred in finding that the trial court did not abuse its
discretion in ordering and imposing a $25,000.00 payment of restitution to USAA
Insurance Company in subrogation of a property damage claim submitted by Joyce Irene
Sowa, the alleged victim;

The Virginia Court of Appeals erred when it did not rule, therefore finding that the trial
court in Loudoun County did not abuse its discretion by allowing prohibited and
improper victim impact testimony during the sentencing hearing;

The Circuit Court of Loudoun County erred by finding that the trial court did not abuse
its discretion when the trial court during the sentencing hearing without proper authority,
qualifications, or expert witness testimony challenged the testimony of the defendant and
ruled that the actions of the defendant were not the result of a psychotic act;

The Circuit Court of Loudoun County erred by finding that the prosecution did not
commit prosecutorial misconduct during the plea and sentencing phase of Mr. Parker’s
criminal court proceedings.

Resp’t Ex. 11.

Parker filed a corrected petition for appeal in the Supreme Court of Virginia on August

26, 2019, in which he raised the following six claims:

I.

II.

III.

IV.

The Circuit Court of Loudoun County erred when it denied and dismissed Mr. Parker’s
writ of habeas corpus in finding that Mr. Parker’s plea was knowing, voluntary, and
intelligent and not in violation of the elements of a proper plea as defined by the 5th, 6th,
8th, and 14th Amendments to the United States Constitution;

The Circuit Court of Loudoun County erred when it denied and dismissed Mr. Parker’s
writ of habeas corpus by finding that the trial court during the plea and sentencing phases
did not abuse its discretion by ignoring mitigation relating to Mr. Parker’s mental health
history and background imposing an active sentence of sixteen (16) years of incarceration
upon Mr. Parker;

The Circuit Court of Loudoun County erred when it denied and dismissed Mr. Parker’s
writ of habeas corpus by finding that counsel during the guilt phase, Mr. Robert Vernail,
rendered effective assistance of counsel, prior to, during, and following Mr. Parker’s plea
colloquy on September 4, 2012;

The Circuit Court of Loudoun County erred when it denied and dismissed Mr. Parker’s
writ of habeas corpus by finding that counsel during the penalty (sentencing phase),
Case 1:20-cv-00807-AJT-MSN Document 35 Filed 09/03/21 Page 8 of 24 PagelD# 1692

VI.

Mr. Michael Harrington rendered effective assistance of counsel prior to, during, and
following the sentencing hearing on September 30, 2013 and October 1, 2013;

The Circuit Court of Loudoun County erred when it denied and dismissed Mr. Parker’s
leave to amend his writ of habeas corpus for the fourth time on May 29, 2018 and fifth
time on January 14, 2019; and

The Circuit Court of Loudoun County erred when it dismissed and denied Mr. Parker’s
writ of habeas corpus by finding that Mr. Parker delayed his habeas petition for four (4)
years and that Mr. Parker litigated the writ and its amendment on his own pro se while
being represented by counsel, Mr. David Hargett.

Resp’t Ex. 12.

The Supreme Court of Virginia refused the petition for appeal in a summary order that did

not specify whether it considered the original petition for review, the corrected petition, or both.

Resp’t Ex. 13.

II. The § 2254 Petition

Parker raises seven grounds for relief in his petition for a writ of habeas corpus under 28

US.C. § 2254:

I. Mr. Parker was denied his rights under the 6th and 8th Amendments to the
Constitution of the United States when the trial court abused its discretion by
imposing an active sentence of sixteen (16) years upon Bryant Matthew Parker,
ignoring mitigation evidence relating to his mental health history and background.
Furthermore, in imposing this sentence the trial court improperly penalized him
for pleading to a reduced sentence;

II. The trial court violated the Sth, 6th, and 14th Amendments to the United States
Constitution when it accepted a guilty plea from Bryant Matthew Parker that was
not knowing, voluntary, and intelligent;

III. The trial court during the sentencing hearing allowed inadmissible victim
impact testimony in violation of the 8th Amendment to the Constitution of the
United States;

IV. The trial court violated the 5th, 6th, 8th, and 14th Amendments to the
Constitution of the United States, when, at the end of the sentencing hearing it
ordered Mr. Parker to pay restitution to an insurance company;
Case 1:20-cv-00807-AJT-MSN Document 35 Filed 09/03/21 Page 9 of 24 PagelD# 1693

V. Trial counsel during the plea stage of Mr. Parker’s criminal case violated the
6th Amendment to the Constitution by rendering ineffective assistance of counsel
when he failed to discover, present, and provide a defense based on Mr. Parker’s
mental health condition, before advising him to plead guilty;

VI. Trial counsel, Michael Harrington, rendered ineffective assistance of counsel
during the sentencing phase of Mr. Parker’s criminal proceeding in violation of
the Sixth Amendment to the United States Constitution:

A. Trial counsel failed to investigate and properly present mitigating
evidence at sentencing hearing;

B. Trial counsel failed to file a motion to withdraw the plea agreement as
requested and agreed upon;

C. Trial counsel failed to preserve Mr. Parker’s right to confrontation
when he did not call the psychologist that prepared an evaluation in
support of his mental health mitigating evidence;

D. Trial counsel abandoned Mr. Parker’s case during a stay order and a
critical phase of Mr. Parker’s criminal prosecution; and

VIL. David Hargett, assigned to assist Mr. Parker with his habeas petition,

charging ineffective assistance of trial counsel Vernail and Harrington, rendered

ineffective assistance during an initial-review collateral proceeding in violation of

the Sixth and Fourteenth Amendments to the Constitution of the Unites States.
Dkt. No. 1.

III. Standard of Review

The Antiterrorism and Effective Death Penalty Act (AEDPA) bars this Court from
granting a § 2554 petition unless the petitioner has exhausted available state remedies. 28 U.S.C.
§ 2254(b); see Gordon v. Braxton, 780 F.3d 196, 200 (4th Cir. 2015). Each federal claim must

have been fairly presented to each appropriate state court in a manner that “alerts[s] that court to

the federal nature of the claim.” Baldwin v. Reese, 541 U.S. 27, 29 (2004); see Robinson v.

 

Thomas, 855 F.3d 278, 283 (4th Cir. 2017). Ifa petitioner fails to present a claim to each

 

available state court, the claim is still considered exhausted if, at the time the federal petition is

considered, the claim would be procedurally barred from review in state court. Gray v.

9
Case 1:20-cv-00807-AJT-MSN Document 35 Filed 09/03/21 Page 10 of 24 PagelD# 1694

Netherland, 518 U.S. 152, 161 (1996 ). Still, “the procedural bar that gives rise to exhaustion
provides an independent and adequate state-law ground for the conviction and sentence,”
providing yet another hurdle to review. Id. at 162. In that case, the Court may reach the merits of
the defaulted claim only if the petitioner shows (1) cause for the default and resulting prejudice,
or (2) that the failure to evaluate the claim will result in a fundamental miscarriage of justice.
Hedrick v. True, 443 F.3d 342, 359 (4th Cir. 2006).

If a state court has adjudicated a petitioner’s claim on the merits, a federal court may
grant a petition for a writ of habeas corpus under § 2254 only if the state court proceedings
(1) “resulted in a decision that was contrary to, or involved an unreasonable application of,
clearly established Federal law, as determined by the Supreme Court of the United States,” or
(2) “resulted in a decision that was based on an unreasonable determination of the facts in light
of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d). When § 2254(d)
applies, a petitioner “must show that the state court’s ruling . . . was so lacking in justification
that there was an error well understood and comprehended in existing law beyond any possibility
for fairminded disagreement.” Virginia v. LeBlanc, 137 S. Ct. 1726, 1728 (2017) (internal
quotation marks and citation omitted). In conducting its review, “the federal court should ‘look
through’ the unexplained decision to the last related state-court decision that does provide a

relevant rationale.” Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018). It is presumed that the

 

unexplained decision was decided on the merits, but that presumption is rebuttable. Harrington v.

Richter, 562 U.S. 86, 99-100 (2011).

 

For claims of ineffective assistance of counsel, a petitioner “must prove that (1) counsel’s
representation fell below an objective standard of reasonableness, and (2) that any such

deficiency was ‘prejudicial to the defense.’” Garza v. Idaho, 139 S. Ct. 738, 744 (2019) (quoting

 

10
Case 1:20-cv-00807-AJT-MSN Document 35 Filed 09/03/21 Page 11 of 24 PagelD# 1695

Strickland, 466 U.S. at 687-88, 692). When a Strickland claim has been reviewed on the merits
by a state court, this Court’s review is doubly deferential because it “defer[s] to the state court’s
judgment, and under clearly established Supreme Court precedent, the state court defers to
counsel’s presumptive ‘sound trial strategy.”” Morva v. Zook, 821 F.3d 517, 528 (4th Cir. 2016)
(quoting Strickland, 466 U.S. at 689). Accordingly, when § 2254(d) applies to a Strickland
claim, “the question is not whether counsel’s actions were reasonable. The question is whether
there is any reasonable argument that counsel satisfied Strickland’s deferential standard.”
Harrington, 562 U.S. at 105.

IV. Analysis

A) Ground I

In ground I Parker contends that the sentence imposed violates his rights under the Sixth
and Eighth Amendments because, in his view, the trial judge ignored mitigating evidence related
to his mental health and background and also penalized him for pleading to a reduced sentence.
Respondent argues that this claim is exhausted but procedurally defaulted because the circuit
court dismissed this habeas claim on an independent and adequate state law ground.

Invoking Morrisette v. Warden of Sussex I State Prison, 613 S.E.2d 551 (Va. 2005),
which relies on Slayton v. Parrigan, 205 S.E.2d 680 (Va. 1974), the circuit court first observed
that a petition for habeas corpus “is not the forum to address issues that could have been
addressed at trial or on appeal.” Resp’t Ex. 2, at p. 8.

“A prisoner is not entitled to use habeas corpus to circumvent the trial and
appellate processes for an inquiry into an alleged non-jurisdictional defect of a
judgment of conviction . . .. Thus, when an issue of an alleged constitutional
defect could have been raised and adjudicated at trial and upon appeal... a

petitioner lacks standing to raise the claim in a petition for writ of habeas corpus.”
Morrisette at [553] (internal citations omitted).

11
Case 1:20-cv-00807-AJT-MSN Document 35 Filed 09/03/21 Page 12 of 24 PagelD# 1696

Id. Next, the circuit court found that Parker’s claim “challenges the length of his sentence and
alleges it is cruel and unusual punishment and an abuse of the Court’s discretion. This is clearly
an appellate issue as the Virginia Court of Appeals considered the issue in the context of Parker’s
appeal,” and dismissed the claim on that ground. Id.

Virginia’s Slayton rule is an independent and adequate state law ground, barring this
Court’s review of ground I. See Prieto v. Zook, 791 F.3d 465, 468-69 (4th Cir. 2015). Parker
protests, arguing that the circuit court should not have applied Slayton because he did, in fact,
raise this particular challenge to his sentence on direct appeal, but the appellate court
misconstrued his claim. Dkt. No. 32, Pet’r Opp’n to Mot. to Dismiss, at pp. 63-67. Even if true,
“[a] federal habeas court does not have license to question a state court’s finding of procedural
default or to question whether the state court properly applied its own law.” See Woodfolk v.
Maynard, 857 F.3d 531, 543 (4th Cir. 2017) (internal quotation marks and citations omitted).
Because the Slayton rule is an independent and adequate state procedural bar, and Parker
presents no argument to excuse the procedural default, the Court is without authority to review
the underlying constitutional claim. See Wright v. Angelone, 151 F.3d 151, 159-60 (4th Cir.
1998) (concluding that federal court could not review petitioner’s underlying claim rejected
under Slayton, even when petitioner argued that postconviction court should not have applied
Slayton because his claim had been presented to Supreme Court of Virginia). Ground I therefore
must be denied.

B) Ground II

In ground II Parker contends that the trial court violated his Fifth, Sixth, and Fourteenth

Amendment rights by accepting his guilty plea when it was not made knowingly, voluntarily,

and intelligently. Respondent argues that this claim is exhausted but procedurally defaulted

12
Case 1:20-cv-00807-AJT-MSN Document 35 Filed 09/03/21 Page 13 of 24 PagelD# 1697

because the Virginia Court of Appeals dismissed the claim on an independent and adequate state-
law ground.

The Court of Appeals of Virginia concluded that Parker’s claim that the trial court erred
by accepting his guilty plea was procedurally barred under Virginia Supreme Court Rule 5A:18,
which requires states that “a specific argument must be made to the trial court at the appropriate
time, or the allegations of error will not be considered on appeal.” Resp’t Ex. 14, at p. 1.

Appellant never objected to the trial court’s acceptance of his plea. He did
not file a motion to withdraw his plea of guilty as provided by Code § 19.2-296. A
motion to withdraw a guilty plea gives the trial court an opportunity to evaluate
the accused’s explanation of why he did or did not voluntarily and intelligently
enter the plea. If appellant filed such a motion, the trial court could have evaluated
whether appellant misunderstood the consequences of his plea.

The trial judge gave appellant several opportunities to speak before
finding appellant guilty. At no time did appellant attempt to withdraw his plea or
argue to the trial court that his plea was not knowing and intelligent. Appellant
had a choice between bringing this issue to the attention of the trial court, while it
still retained jurisdiction to set aside appellant’s conviction, and raising this issue
on appeal. Appellant chose the latter, and in doing so failed to preserve the issue
on appeal.

Thus, by not raising this issue below and by not giving the trial court an
opportunity to rule, appellant is procedurally barred from raising this issue for the
first time appeal.

Id. at p. 3. The appellate court further concluded that “[t]he record does not reflect any reason to
invoke the good cause or ends of justice exceptions to Rule 5A:18.” Id. at p. 4.
When an appellate claim is barred under Rule 5A:18, it is procedurally barred in federal

court because that rule is an independent and adequate state-law ground. See Makdessi v.

 

Watson, 682 F. Supp. 2d 633, 650 (E.D. Va. 2010). Parker urges the Court to excuse the
procedural default because “his plea counsel, Mr. Vernail . . . was in the position to object to the
acceptance of the plea,” and “he should have never allowed the plea court to accept the plea.”

Dkt. No. 32, Pet’r Opp’n to Mot. to Dismiss, at p. 73. Ineffective assistance of trial counsel,

13
Case 1:20-cv-00807-AJT-MSN Document 35 Filed 09/03/21 Page 14 of 24 PagelD# 1698

which Parker seems to be asserting here, establishes cause for a procedural default. Murray v.
Carrier, 477 U.S. 478, 488-89 (1986); Prieto, 791 F.3d at 469.

Exhausted claims of ineffective assistance of counsel seeking to show cause for a
procedural default are reviewed under the same highly deferential standard as independent
claims of ineffective assistance. Orbe v. True, 233 F. Supp. 2d 749, 759 (E.D. Va. 2002). Here,
the circuit court rejected Parker’s ineffective assistance claim based on Vernail’s alleged failure
to move to withdraw Parker’s guilty plea.

Parker’s claim 8(e) argues that Mr. Vernail was ineffective for failing to move to
withdraw Parker’s guilty plea after Parker read Ms. Sowa’s Victim Impact
Statement and decided that her statements could be impeached. In order for a
defendant to withdraw his plea, he must “(i) . . . establish a good-faith basis for
making the guilty plea and later seeking to withdraw it, and (ii) proffer evidence
of a reasonable basis for contesting guilt.” Williams v. Commonwealth, 59 Va.
App. 238, 246 (201 1) (internal citations omitted). “[T]o warrant withdrawal of a
guilty plea, the motion must be made in good faith and sustained by proofs [sic].
This second requirement defeats motions to withdraw which would result in an
essentially futile trial.” Id. At [sic] 249. In Williams, the Court determined that the
defendant’s desire to contest his guilt by challenging the victim’s statements was
insufficient proof. Id. The facts here are similar to Williams; thus, it is unlikely
that such a motion would have prevailed. As such, there is a presumption under
Prieto that Mr. Vernail’s failure to file the motion was a tactical decision. For
these reasons, Mr. Parker’s claim on this ground is dismissed.

 

Resp’t Ex. 2, at p. 12 (internal footnote omitted). Because the circuit court concluded that Parker
had not provided a reason sufficient for a trial court to grant a motion to withdraw a guilty plea
under Virginia law, and “[c]ounsel is not required to engage in the filing of futile motions,”
Parker cannot overcome the procedural default with this assertion of ineffective assistance.

See Moody v. Polk, 408 F.3d 141, 151 (4th Cir. 2005) (quoting Murray v. Maggio, 736 F.2d 279,
283 (Sth Cir. 1984)); see also Polk Cnty. v. Dodson, 454 U.S. 312, 323 (1981) (“It is the
obligation of any lawyer . . . not to clog the courts with frivolous motions.”). Thus, ground II

must be denied.

14
Case 1:20-cv-00807-AJT-MSN Document 35 Filed 09/03/21 Page 15 of 24 PagelD# 1699

C) Ground III

In ground III Parker argues that during sentencing the trial court violated his rights under
the Eighth Amendment by allowing inadmissible victim impact testimony. Respondent argues
that this claim is exhausted but procedurally defaulted because the circuit court rejected his
attempt to raise that claim in a fourth motion to amend his state habeas petition, and then he did
not raise the claim in his petition for appeal to the Supreme Court of Virginia. Moreover,
respondent contends, were Parker to try to raise this claim now in state court, he would be barred
by Slayton, Virginia’s statute of limitations, and Virginia’s successive-petition bar.

Parker counters that he raised this issue in his direct appeal and in his habeas proceedings’
petition for appeal to the Supreme Court of Virginia. The record reflects this is true. See Rec.
No. 1933-16-4, Pet’n for Appeal; Rec. No. 190771, 6/12/19 Writ Br. But in state court Parker did
not frame these claims as arising under the Eighth Amendment, and, therefore, he did not fairly
present the nature of the constitutional claim to the state courts for review. See Jones v. Sussex I
State Prison, 591 F.3d 707, 712 (4th Cir. 2010) (citing Baldwin v. Reese, 541 U.S. 27, 29
(2004)). In contesting his sentence on appeal Parker made the following argument about victim-
impact testimony:

[T]he trial court made a mistake of law by twice allowing testimony of Ms. Sowa-
Parker, requesting that the trial court sentence Mr. Parker to a certain period of
incarceration. Victim testimony at sentencing is limited by Virginia Code §§ 19.2-
295.3 and 19.2-299.1. Victim testimony can only do the following: “(i) identify
the victim, (ii) itemize any economic loss suffered by the victim as a result of the
offense, (iii) identify the nature and extent of any physical or psychological injury
suffered by the victim as a result of the offense, (iv) detail any change in the
victim’s personal welfare, lifestyle or familial relationships as a result of the
offense, (v) identify any request for psychological or medical services initiated by
the victim or the victim’s family as a result of the offense, and (vi) provide such
other information as the court may require related to the impact of the offense

upon the victim. Virginia Code §§ 19.2-295.3, 19.2-299.1. See Juniper v.
Commonwealth, 271 Va. 362, 420-21 (2006).

15
Case 1:20-cv-00807-AJT-MSN Document 35 Filed 09/03/21 Page 16 of 24 PagelD# 1700

Rec. No. 1933-16-4, Pet’n for Appeal. In his first petition to the Supreme Court of Virginia
seeking review of his state habeas petition, Parker again pressed that the trial court abused its
discretion in allowing the victim-impact testimony because it was not allowed under Virginia
law. Rec. No. 190771, 6/12/19 Writ Br. In neither of these state submissions did Parker contend
that the victim-impact testimony violated any federal right, including the Eighth Amendment.

Although technically exhausted because Parker can no longer bring this federal claim in
state court, absent cause and prejudice, the procedural bars that technically exhaust the claim
provide independent and adequate state-law grounds causing the claim to be procedurally
defaulted. See Baker v. Corcoran, 220 F.3d 276, 288 (4th Cir. 2000) (citing Gray v. Netherland,
518 U.S. 152, 161 (1996)). Specifically, the claim would be precluded by Virginia’s statute of
limitations and bar on successive habeas petitions. See Va. Code § 8.01-654(A)(2) (“A habeas
corpus petition attacking a criminal conviction or sentence shall be filed within two years from
the date of final judgment in the trial court or within one year from either final disposition of the
direct appeal in state court or the time for filing such appeal has expired, whichever is later.”’); id.
§ 8.01-654(B)(2) (“No writ shall be granted on the basis of any allegation the facts of which
petitioner had knowledge at the time of filing any previous petition.”); Sparrow v. Dir.. Dep’t of
Corr., 439 F. Supp. 2d 584, 588 (E.D. Va. 2006) (applying Baker to Virginia procedural bars of
statute of limitations and successive petitions). Ground III therefore must be dismissed.

D) Ground IV

For ground IV, Parker argues that the trial court violated his Fifth, Sixth, Eighth, and

Fourteenth Amendment rights by ordering him to pay restitution. Respondent contends that this
claim is exhausted but procedurally defaulted because Parker sought to add this claim through

his fifth motion to amend the petition, but the circuit court did now allow further amendment.

16
Case 1:20-cv-00807-AJT-MSN Document 35 Filed 09/03/21 Page 17 of 24 PagelD# 1701

Respondent argues again that Parker’s claim would now be defaulted under Slayton, the statute
of limitations, and the successive-petition bar.

Ground IV is procedurally defaulted and therefore unreviewable. Under Virginia
Supreme Court Rule 1:8, amendments to a pleading may be made only with leave from the
appropriate court. If leave is not granted, the state court lacks jurisdiction to adjudicate any
proposed claim in the motion to amend. See Mallory v. Smith, 27 F.3d 991, 995 (4th Cir. 1994)
(citing Mechtensimer v. Wilson, 431 S.E.2d 301, 302 (Va. 1993)). Here, Virginia’s statute of
limitations and bar on successive habeas petitions, the procedural defaults that provide technical
exhaustion despite Parker’s failure to comply with Rule 1:8, provide an independent and
adequate state-law ground to procedurally bar ground IV from this Court’s review. See Baker,
220 F.3d at 288. Because this claim is procedurally defaulted and Parker offers no cause and
prejudice to excuse the default, ground IV must be denied.

E) Ground V

In ground V Parker contends that his lawyer, Robert Vernail, provided constitutionally
ineffective assistance because, before advising him to plead guilty, Vernail did not investigate
his history of mental health treatment and use that information to form a defense that would
negate the intent element of malicious wounding. Had Vernail advised him that he had a defense
based on his mental health treatment, Parker continues, he “would have insisted on going to
trial.” Dkt. No. 1, at p. 32.

The circuit court dismissed this claim.

“Claim 8(c) alleges ineffective assistance of counsel on the part of Mr. Vernail for

advising Parker to accept an open-ended plea agreement without informing him

about the possibility of . . . a diminished capacity defense. The issues pertaining to

Parker’s mental status have been explored and Parker himself, in his plea
colloquy acknowledged that he discussed possible defenses with his counsel.

17
Case 1:20-cv-00807-AJT-MSN Document 35 Filed 09/03/21 Page 18 of 24 PagelD# 1702

Moreover, we know that Parker’s mental status was discussed in light of him
submitting to Dr. Deem’s examination.

Resp’t Ex. 2, at p. 12.

Respondent argues that this claim may be reviewed on the merits but should be denied.
Indeed, the circuit court’s conclusion was not contrary to, or an unreasonable application of,
federal law, nor was it based on an unreasonable determination of fact. First, it was not
unreasonable for the Court to find that counsel had, in fact, looked into Parker’s mental health
history, given that before pleading guilty Parker was examined by two mental health
professionals. Second, the circuit court’s application of Strickland was not unreasonable or
contrary to federal law. In reviewing this Strickland claim, the question is whether there is any
reasonable argument that counsel satisfied Strickland’s deferential standard. Harrington v.

Richter, 562 U.S. 86, 105 (2011). As respondent points out, Virginia does not recognize a

 

diminished capacity defense for criminal activity. See Stamper v. Commonwealth, 324 S.E.2d
682, 688 (Va. 1985); Johnson v. Commonwealth, 824 S.E.2d 14, 18 (Va. Ct. App. 2019). Vernail
could not have acted ineffectively for failing to advise Parker about a nonexistent defense. Cf.
Royal v. Netherland, 4 F. Supp. 2d 540, 556-57 (E.D. Va. 1998) (ruling that counsel was not
ineffective for alleged failure to investigate and pursue meritless defenses). Ground V therefore
must be denied.

F) Ground VI(A)

In ground VI(A) Parker asserts that his lawyer during sentencing, Michael Harrington,
rendered ineffective assistance of counsel by failing to investigate and present mitigating
evidence. Respondent first argues that the portion of the claim related to presenting mitigating
evidence is exhausted but without merit.

The state court rejected this claim as follows:

18
Case 1:20-cv-00807-AJT-MSN Document 35 Filed 09/03/21 Page 19 of 24 PagelD# 1703

Claim 6 alleges that Mr. Harrington was ineffective for failing to present
mitigating evidence of Parker’s diminished mental capacity at the time of the
offense. Not only does this fall within the purview of Mr. Harrington’s tactical
decisions, the record does not support Parker’s contention. The record
demonstrates that he was evaluated by not one, but two medical professionals,

Dr. Deem and Dr. Schuchart. Their respective reports were submitted to, and
considered by, the Court. After considering the reports and Parker’s own
testimony, the Court found “with respect to the issue of this being purposeful, the
reports in this case would suggest that this was not a psychotic act. There’s no
psychoses involved in this case, where one might be suffering from a mental
disease or disorder which caused them to commit the act. That’s not the case here.
So that’s the starting point . .. And in these reports there are things that don’t
speak very well about you but then there are some things that help the Court
understand who you are psychologically.” Sent. Tr. 2 70 [sic]. Parker has failed to
identify further evidence that could have, or should have been presented, let alone
how it would have rendered a substantial likelihood of a different result. Thus, it
is clear these issues were put before the Court for consideration and Parker’s
claim on this ground is dismissed.

Resp’t Ex. 2, at p. 11.

The circuit court’s decision did not unreasonably apply Strickland or the facts to it. The
circuit court correctly found that the sentencing court had two psychological reports in hand to
evaluate Parker’s mental state, and, thus, the record did not support Parker’s claim that counsel
failed to provide the sentencing court with such material. Moreover, to the extent that Parker
claimed that his attorney should have presented additional evidence, the Court reasonably
concluded that Parker failed to identify what evidence should have been presented and how it
would have changed the result.

Second, respondent observes that the portion of the claim related to investigating
mitigating evidence was raised for the first time in Parker’s first petition for appeal to the
Supreme Court of Virginia. Because that court summarily dismissed the petition for appeal,
respondent asks the Court to consider that portion of the claim procedurally defaulted or to deny

it on the merits.

19
Case 1:20-cv-00807-AJT-MSN Document 35 Filed 09/03/21 Page 20 of 24 PagelD# 1704

This portion of Claim VI(A) fails on the merits. “[A]n allegation of inadequate
investigation does not warrant habeas relief absent a proffer of what favorable evidence or
testimony would have been produced.” Beaver v. Thompson, 93 F.3d 1186, 1195 (4th Cir.

1996). Parker attempts to proffer evidence by submitting hospital records, which he says
document “almost 2 months of treatment for severe depression and acute anxiety.” Dkt. No. 32,
Pet’r Opp’n to Mot. to Dismiss, at pp. 97, 101. But he does not explain how his past history of
depression and anxiety could have provided a successful defense to the crime of malicious
wounding. Moreover, the record establishes that Harrington did attempt to investigate Parker’s
psychological history by having Dr. Schuchart evaluate him. Parker’s dissatisfaction with that
investigation or his desire for counsel to “shop around for a psychiatrist willing to testify to the
presence of more elaborate or grave psychological disorders does not constitute ineffective
assistance.” Poyner v. Murray, 964 F.2d 1404, 1419 (4th Cir. 1992). And though Parker contends
that he provided Harrington with a list of dozens of former physicians who treated him in the
past, he does not explain what testimony they could have offered that would have been different
from Dr. Schuchart’s and that it would have provided a favorable defense. Accordingly, ground
VI(A) must be denied.

F) Claim VI(B)

In Claim VI(B) Parker argues that Harrington failed to file a motion to withdraw his
guilty plea. Respondent argues that this claim is exhausted but procedurally defaulted because
Parker first sought to raise this claim in his fourth motion to amend his habeas petition, which the
circuit court denied, and if he tried to bring those claims now, they would be barred by Virginia’s

statue of limitations and prohibition on successive petitions.

20
Case 1:20-cv-00807-AJT-MSN Document 35 Filed 09/03/21 Page 21 of 24 PagelD# 1705

The Court agrees. As the court explained earlier, under Virginia Supreme Court Rule 1:8,
the state courts lacked jurisdiction to review the claims raised in the denied motion to amend the
state habeas petition. See Mallory, 27 F.3d at 995 (4th Cir. 1994). And the procedural defaults
that provide exhaustion—the statute of limitations and bar on successive habeas petitions—
provide an independent and adequate state law ground to procedurally bar ground V1(B) from
this Court’s review. See Baker, 220 F.3d at 288.

In an effort to overcome the default, Parker invokes Martinez v. Ryan, 566 U.S. 1 (2012),
contending that he received ineffective assistance of counsel from Mr. Hargett, his appointed
lawyer during habeas proceedings. Under Martinez, “when a State requires a prisoner to raise an
ineffective-assistance-of-trial-counsel claim in a collateral proceeding,” as Virginia does, “a
prisoner may establish cause for a default of an ineffective-assistance claim . . . where appointed
counsel in the initial-review collateral proceeding, where the claim should have been raised, was
ineffective under the standards of Strickland.” Id. at 14. But for a federal court to review the
claim, the petitioner “must also demonstrate that the underlying ineffective-assistance-of-trial-
counsel claim is a substantial one, which is to say that the prisoner must demonstrate that the
claim has some merit.” Id.

Parker has not presented a substantial claim of ineffective assistance of counsel. In the
§ 2254 petition Parker asserts that Harrington “‘was hired because he had agreed to file a motion
for withdrawal of the plea.” Dkt. No. 1-1, at p. 7. Further, Parker explains that he initially asked
Vernail to withdraw his plea after viewing the victim impact statement, and Parker has not
provided a different reason for why he asked Harrington to withdraw his plea. Id., at p. 2. In
Virginia a defendant seeking to withdraw a guilty plea before sentencing is required “(i) to

establish a good-faith basis for making the guilty plea and later seeking to withdraw it, and (ii) to

21
Case 1:20-cv-00807-AJT-MSN Document 35 Filed 09/03/21 Page 22 of 24 PagelD# 1706

proffer evidence of a reasonable basis for contesting guilt.” Williams v. Commonwealth, 717
S.E.2d 837, 840 (Va. Ct. App. 2011). A challenge to victim testimony is insufficient to meet that
burden, so a motion filed by Harrington on that ground would have been futile. See id. at 842.
Because counsel is not ineffective for failing to file futile motions, see Moody v. Polk, 408 F.3d
141, 151 (4th Cir. 2005), Parker cannot raise a substantial claim of ineffective assistance under
Martinez. Ground VI(B) must be dismissed.

G) Ground VI(C)

Parker contends in ground VI(C) that Harrington failed to preserve his right to
confrontation when he did not call Dr. Schuchart, the psychologist that prepared a mental health
evaluation, to testify at sentencing. Respondent correctly argues that this claim is exhausted but
procedurally defaulted because Parker did not raise this claim at all in his state habeas
proceedings, and he would be barred from doing so now under Virginia’s statue of limitations
and successive-petition bar.

Parker again contends that Martinez allows him to surpass the bar to review. The Court

 

disagrees. “[T]he right to confrontation does not apply at sentencing.” United States v. Umaiia,
750 F.3d 320, 346 (4th Cir. 2014). Therefore, Parker cannot raise a substantial claim of
ineffective assistance by claiming that his lawyer failed to preserve his right to confrontation at
sentencing. Ground VI(C) therefore must be denied.

H) Ground VI(D)

Parker also claims that Harrington abandoned him during a critical phase of the criminal
proceedings. In particular, he argues that during the period after sentencing in which a stay order
was in effect, counsel should have filed postconviction motions to contest the sentence imposed.

Respondent points out that Parker did not raise this claim until he first petitioned for appeal to

22
Case 1:20-cv-00807-AJT-MSN Document 35 Filed 09/03/21 Page 23 of 24 PagelD# 1707

the Supreme Court of Virginia, and argues that the Court should view the claim as exhausted and
procedurally defaulted or reject it on the merits.

Parker’s claim cannot succeed on the merits. To the extent he argues that counsel should
have filed postconviction motions, including a motion to reduce his sentence or an appeal, he
cannot show prejudice under Strickland. To demonstrate prejudice Parker “must show that there
is a reasonable probability that, but for counsel's unprofessional errors, the result of the
proceeding would have been different.” Strickland v, Washington, 466 U.S. 668, 694 (1984). In
other words, Parker must show that his sentence, in fact, would have been reduced had counsel
filed postjudgment motions. He has not. Parker does not explain how counsel could have
convinced the sentencing judge to reduce his sentence during the short period in which his
transfer to the department of correction was stayed. Nor does he explain how a direct appeal filed
by Harrington would have resulted in a different outcome than his belated appeal, in which the
Virginia Court of Appeals concluded that the trial court did not abuse its discretion in imposing
Parker’s sentence. Ground VI(D) therefore must be denied.

I) Ground VII

Parker’s final ground for relief claims that his lawyer appointed to represent him in state
habeas proceedings, David Hargett, provided ineffective assistance. Respondent argues that
because Parker raised this claim for the first time in his petition for review to the Supreme Court
of Virginia, this Court should view the claiin as exhausted and reject the claim on the merits or
as procedurally defaulted.

This claim fails on the merits. The constitution does not provide a right to counsel in state
habeas proceedings. Coleman v. Thompson, 501 U.S. 722, 752 (1991). Thus, Parker cannot
bring a § 2254 claim arguing that state habeas counsel provided ineffective assistance. Id.; Smith

v. Angelone, 111 F.3d 1126, 1133 (4th Cir. 1997). Ground VII therefore must be denied.
23
Case 1:20-cv-00807-AJT-MSN Document 35 Filed 09/03/21 Page 24 of 24 PagelD# 1708

V. Conclusion
For the reasons stated above, and through an Order that will issue alongside this
memorandum opinion, respondent’s motion to dismiss will be granted, and Parker’s § 2254

petition will be dismissed.

Bntered aig day of Se¢Ter ter 2001.

Alexandria, Virginia

   

 

Anthony J. Trerga
United States Distrj
